— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered July 15, 1981, convicting him of murder in the second degree (two counts), attempted robbery in the first degree, criminal possession of a weapon in the second degree, and grand larceny in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress certain statements made by him to law enforcement officers and an Assistant District Attorney.
Ordered that the judgment is affirmed.
On appeal, the defendant raises numerous issues, many of which we considered and ruled upon on the appeal of his codefendant Paul Ford (see, People v Ford, 106 AD2d 399). We adhere to our determination therein.
The additional errors claimed by the defendant in the trial court’s charge to the jury and the instances of alleged misconduct engaged in by the prosecutor during summation are unpreserved for appellate review and, in any event, lack merit (see, People v Ingram, 67 NY2d 897, 899; People v Canty, 60 NY2d 830, 832; People v Green, 50 NY2d 891, 893; People v Martinez, 118 AD2d 661, 662).
The defendant’s challenge to the denial of his suppression motion turns on an issue of credibility which is primarily for the determination of the hearing court (see, People v Armstead, 98 AD2d 726). The hearing court, which, in its determination, credited the testimony of the prosecution’s witnesses, was not clearly erroneous, and therefore, we decline to disturb it (see, People v Prochilo, 41 NY2d 759; People v Gee, 104 AD2d 561; People v Armstead, supra).
We further find no abuse of discretion in the sentences imposed by the trial court and decline to substitute our discretion for that of the sentencing court as the defendant’s sentence is neither unduly harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions have been considered and are either without merit or do not require reversal. Thompson, J. P., Rubin, Lawrence and Kunzeman, JJ., concur.